Citation Nr: 0837005	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD), prior to November 
21, 2006.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD, on and after November 21, 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, granted 
service connection and assigned an initial disability rating 
of 10 percent.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 50 percent was granted for PTSD by rating 
decision dated in April 2007.  The Board notes, with respect 
to increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The veteran and his representative have submitted additional 
evidence since the last adjudication by the RO.  The 
veteran's representative waived RO consideration in the 
August 2008 informal hearing presentation.  The Board may 
proceed to consider the appeal.  See 38 C.F.R. § 20.1304 
(2007).

Additionally, the veteran filed an April 2007 claim for a 
total disability rating based on individual unemployability 
(TDIU).  The file reflects no action on this claim.  The 
matter is REFERRED to the RO for appropriate adjudication.




FINDINGS OF FACT

1.  Prior to February 3, 2006, the veteran's PTSD was 
manifested by occasional decrease in work efficiency which 
were not productive of periods of inability to perform 
occupational tasks.

2.  On and after February 3, 2006, and before September 14, 
2006, the veteran's PTSD was manifested by occupational and 
social impairment with reduced reliability and productivity.

3.  On and after September 14, 2006, the veteran's PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas, due to impairments of judgment, 
thinking, mood and impulse control matched with impaired 
communication.  


CONCLUSIONS OF LAW

1.  Prior to February 3, 2006, the criteria for an initial 
rating in excess of 10 percent for PTSD are not met.  38 
U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  On and after February 3, 2006, and before September 14, 
2006, the criteria for an initial rating of 50 percent, and 
no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3.  On and after September 14, 2006, the criteria for an 
initial rating of 70 percent, and no higher, for PTSD are 
met.  38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's initial rating claims, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2004 satisfied the duty to notify 
provisions for the second and third elements of Quartuccio.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  

A December 2006 letter provided notice of the manner in which 
VA assigns initial ratings and effective dates.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in December 2006, 
he was provided four months to respond with additional 
argument and evidence and the claim was readjudicated and 
rating decision was provided to the veteran in April 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has submitted a 
June 2006 evaluation by a Dr. Armour in support of his 
claim.  The veteran's Social Security Administration records 
have been associated with the file.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
January 2007.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected PTSD since he was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 10 for his PTSD prior to November 21, 2006 and a 
50 percent rating thereafter.  For the reasons that follow, 
the Board concludes that increased ratings are warranted, as 
discussed below.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's service-connected PTSD is evaluated as 10 
percent disabling prior to November 21, 2006 and 50 percent 
disabling thereafter under the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 10 
percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 31-40 represents "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.  

The veteran underwent an initial PTSD examination in January 
2005.  The veteran reported irritability, being easily 
startled, does not sleep well and is overly alert.  He 
reported having some friends, but that he has days when he 
just wants to be alone.  The veteran was well-groomed and 
cooperative.  Eye contact was direct.  Impulse control was 
appropriate.  Speech was of normal volume, rate and rhythm.  
The veteran was alert and oriented to person, place and time.  
Mood was within normal limits, but he did cry when discussing 
Vietnam.  He denied suicidal attempts or ideation.  His 
affect was appropriate to content.  No perceptual distortions 
were noted.  Thought content was rational and logical.  
Thought process was goal directed and coherent.  He stated 
that he had some short-term memory problems and concentration 
problems, although there was no indication of this on mental 
status exam.  The veteran's judgment and insight were intact.  
Psychotic symptoms were absent.  The veteran scored 107 on 
the Mississippi Scale for PTSD.  The examiner noted that 107 
is the cut off and indicates PTSD in the lower range of 
severity.  The examiner characterized his impairment as mild.  
The veteran reported some impact on his employment as sleep 
impairment increases his irritability at work and leads him 
to yell at subordinates.  The examiner assigned a GAF score 
of 65.  

The veteran's Social Security records show that in March 
2005, the veteran suffered an on-the-job left knee injury.  
The Board notes that the veteran underwent knee surgery in 
that month, which was apparently unsuccessful in repairing 
his anterior cruciate ligament and eventually resulted in a 
total knee replacement.  The veteran has not been employed 
since that time.

The veteran later began regular treatment through VA.  The 
veteran's treatment notes indicate that he had twice weekly 
group sessions.  The 2005 treatment notes do not present any 
different symptoms than were reported during his January 2005 
VA examination.  

In February 2006, the veteran's VA treatment notes reflect an 
increase in symptomatology.  A February 3, 2006 VA treatment 
note indicates that the veteran had nightmares four times per 
week about Vietnam.  The veteran reported the need to get 
away from everyone just to gather his thoughts.  Thoughts of 
Vietnam occurred every day and he reported anxiousness about 
assuming responsibility.  He reports isolating much of the 
time, a quick temper and autonomic hyperactivity.  The 
examiner concluded that the symptoms "significantly 
interfere" with all aspects of his life, including his 
ability to maintain gainful employment.  The examiner 
assigned a GAF score of 39.  

The veteran had an evaluation in April 2006 in connection 
with a Social Security benefits claim.  The report is quite 
short.  He was diagnosed with PTSD, with symptoms of 
nightmares, intrusive thoughts, irritability, startle 
reaction, and isolation.  The examiner indicated that the 
veteran was on medication and attending weekly therapy 
sessions.  He considered the veteran "unable to maintain 
gainful employment," assigning a GAF score of 38.  

The veteran had a second private examination on June 3, 2006, 
in connection with his Social Security benefits claim.  The 
veteran was alert and oriented to person, place and time.  
The veteran was casually dressed in clean clothing and had 
driven himself to the evaluation.  His speech flowed in a 
logical and goal-directed manner with no signs of loose 
association, tangential or circumstantial thinking.  His mood 
varied.  His affect was varied in range but was appropriate 
to the emotional tone of the subjects discussed and to self-
report of mood.  He was polite and appropriate in his 
interactions.  The veteran denied audible thoughts, thought 
control, thought broadcasting, or thought insertion or 
withdrawal.  He denied auditory or visual hallucinations with 
the exceptions of "flashbacks" related to his Vietnam 
experience.  His thought content was negative for bizarre, 
persecutory or grandiose beliefs.  The veteran was determined 
to have moderate impairment in memory, concentration and 
focus.  The examiner found that the veteran suffers a 
"moderate to at times extreme" impairment in his ability to 
interact socially and adapt to his environment.  His ability 
to get along with others was found to be "severely 
compromised" by his PTSD.  The examiner assigned a GAF score 
of 45-50.  

The veteran was arrested in September 2006.  The veteran went 
to his son's school following a fight between his son and 
another student.  The veteran was agitated as he arrived and 
yelled at school officials.  He approached in an aggressive 
manner, placing himself very close to an official's face 
without making contact.  The veteran continued to escalate 
the situation by bumping the official with his chest.  The 
veteran's son was brought in by another official in a 
wheelchair and the veteran pulled the official's hand off the 
chair to gain control.  The police were called and the 
veteran arrested for third degree assault and peace 
disturbance.  

The veteran underwent a January 2007 VA examination.  The 
veteran recounted his symptoms.  He continued to be 
unemployed.  He discussed the arrest in September 2006.  The 
veteran had no formal thought disorder.  The veteran's 
thought processes and communication skills were considered 
"problematic."  The veteran had emotional confusion, 
dissociative potentials and lack of personal insight and 
social judgment.  The veteran blurred pronouns, time-frame 
and some spatial designations in retelling events, leaving 
the listeners unclear as to the intended content of speech.  
The veteran will interweave material from affectively similar 
events from Vietnam in a manner clearly suggestive of 
dissociate potentials.  His insight into his motivation is 
poor.  The veteran will apply poor judgment of how to behave 
in contemporary situations because he has blurred them with 
emotional intensities and affects more relevant to Vietnam.  
His difficulties undermined his ability to cope and have 
proper insight and judgment.  The veteran had no clinically 
significant suicidal or homicidal ideation during the 
examination.  The veteran had no positive future plans.  The 
veteran's mood was irritable with congruent affect.  The 
veteran was nervous without panic or agoraphobia.  The 
veteran described a relatively stable home relationship, with 
a good relationship with his wife and his younger son.  The 
examiner described the impact of his PTSD on his functioning 
as "moderate."  The examiner assigned a GAF score of 50.  

A friend of the veteran's, M.B., sent in a January 2007 
statement in support of the veteran's claim.  He indicated 
that he had worked with the veteran for many years and that 
the veteran is easy to get along with most of the time.  He 
reported that the veteran did have an explosive temper that 
he could not control if things were not going well or if was 
having a bad day.  

The Board finds that the veteran's initial 10 percent rating 
is appropriate prior to February 3, 2006.  The January 2005 
VA examination report characterizes his symptoms as mild.  
The veteran appears to be generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.  The veteran was maintaining his 
employment, a family life and friendships.  There are 
indications of sleep impairment, and he reports some 
subjective memory difficulties.  On testing, the veteran's 
memory was intact.  There is no indication of panic attacks, 
or interference with his work due to depressed mood, anxiety, 
or suspiciousness.  He reported the same interference with 
employment as M.B., namely an occasional day of irritability.  
The GAF score the veteran received indicates that the veteran 
is functioning fairly well.  The veteran's occasional 
decrease in work efficiency does not appear to have been 
productive of periods of inability to perform occupational 
tasks.  The Board concludes that the veteran's PTSD symptoms, 
prior to February 3, 2006, do not meet the criteria for a 
higher, initial rating in excess of 10 percent.  

The Board finds that, as of February 3, 2006, the veteran's 
PTSD had increased in severity, such that an increased rating 
of 50 percent is warranted.  This treatment note is the first 
to observe that the veteran's intrusive thoughts had 
increased in number to daily.  The veteran had an increase in 
nightmares and sleep disturbances to four times per week.  
The examiner in February 2006 did not provide as full an 
assessment of the veteran's functioning as the January 2005 
VA examination report.  The examiner did assign a GAF of 39, 
which is quite low and indicates "severe" impairment.  The 
veteran does not, at this time, display deficiencies in most 
areas.  The veteran's judgment, thinking, and mood, do not 
appear to contain symptoms such as suicidal ideation, 
obsessional rituals, impaired communications like illogical 
speech.  The veteran appears to be functioning independently, 
appropriately and effectively in social situations at this 
time, although he is isolating.  Furthermore, the veteran 
does not appear to have impaired impulse control to an extent 
that he has unprovoked irritability with periods of violence.  
There is no evidence of spatial disorientation or neglect of 
personal appearance and hygiene.  The April 2006 GAF score 
does not provide any illumination as to the precise symptoms 
of his PTSD at the time.  The Board notes that the veteran's 
June 3, 2006 private examination concurs in that psychotic 
symptoms, suicidal and homicidal ideations and attempts, 
violent behavior and impaired daily living are not shown.  
The Board is aware of the low GAF scores, but the symptoms do 
not show severe impairment such as are required for a 70 
percent rating.  See 38 C.F.R. § 4.130, DC 9411.  The Board 
finds that the veteran's symptoms are productive of 
occupational and social impairment with reduced reliability 
and productivity.  The criteria for an initial rating of 50 
percent, but no higher, are met as of February 3, 2006.  

The Board notes that the RO assigned the veteran's 50 percent 
rating as of November 21, 2006, the date that the June 2006 
private examination report was received.  The correct rule 
regarding effective date in claims for increases is the date 
entitlement arose, not the date the evidence was received.  
See 38 C.F.R. § 3.400(o).  

The veteran's September 14, 2006 arrest is of great concern 
to the Board.  This demonstrates that the veteran is 
susceptible unprovoked violent behavior.  The January 2007 VA 
examination report indicates that the veteran has significant 
impairment of judgment, thinking, and mood, due to fluid 
transition from current to past events without a sensible 
boundary between them.  The transition between present and 
past renders his speech near incoherent.  The veteran has not 
displayed  suicidal ideation, obsessional rituals, near- 
continuous panic or depression.  The veteran's impaired 
judgment, thinking, mood, and impulse control matched with 
his inability communicate clearly create sufficient 
difficulty in adapting to stressful circumstances that the 
Board finds that the veteran would have an inability to 
establish and maintain effective relationships.  The criteria 
for an initial 70 percent rating are met as of September 14, 
2006.  See 38 C.F.R. § 4.130, DC 9411.  

Overall, the Board finds that the veteran's PTSD symptoms 
have not been productive of total occupational and social 
impairment.  The veteran's impairment is not total.  The 
veteran has communication impairment, but there is no 
psychotic impairment or content in thought processes or 
communication.  The veteran does not have persistent 
delusions or hallucinations beyond his flashbacks.  The 
veteran's behavior has been generally appropriate, but for 
his impulse control; overall, there is no indication of 
grossly inappropriate behavior.  The veteran does not appear 
to be a persistent danger of hurting himself or others.  
There is no inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  There 
is no disorientation to time or place.  The Board concludes 
that a 100 percent rating is not warranted.  See 38 C.F.R. 
§ 4.130, DC 9411.

The Board has considered the rule of Fenderson, supra, and 
staged the veteran's ratings according to the facts.  No 
further grants, beyond 10 percent prior to February 3, 2006, 
50 percent between February 3 and September 14, 2006, or 
beyond 70 percent on and after September 14, 2006 are 
warranted.

As such, the Board finds that the evidence in the veteran's 
claim is at least in equipoise for the above ratings.  The 
Board has applied the benefit-of-the-doubt rule to the extent 
possible while granting the above ratings.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
post traumatic stress disorder (PTSD), prior to June 3, 2006, 
is denied.

Entitlement to an initial rating of 50 percent, but no 
higher, for PTSD, on and after February 3, 2006, and prior to 
September 14, 2006 is granted.

Entitlement to an initial rating of 70 percent, but no 
higher, for PTSD, on and after September 14, 2006 is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


